March 20, 2014




                                  JUDGMENT

                 The Fourteenth Court of Appeals
JOHANNES “JOE” ELMGREN AND VALARIE ELMGREN, INDIVIDUALLY
   AND AS NEXT FRIENDS OF THEIR MINOR CHILDREN, Appellants

NO. 14-13-00044-CV                      V.

INEOS USA, LLC F/K/A INNOVENE USA, LLC, INEOS POLYMERS, INC.,
A/K/A INEOS OLEFINS, INEOS OLEFINS & POLYMERS USA, A DIVISION
OF INEOS USA, LLC, AND JONATHAN “BUBBA” PAVLOVSKY, Appellees

                     ________________________________

       This cause, an appeal from the summary judgment in favor of appellees,
Ineos USA, LLC f/k/a Innovene USA, LLC, Ineos Polymers, Inc., a/k/a Ineos
Olefins, Ineos Olefins & Polymers USA, a division of Ineos USA, LLC, and
Jonathan “Bubba” Pavlovsky, signed December 13, 2012, was heard on the
transcript of the record. We have inspected the record and find error in the
judgment. We therefore order the judgment of the court below REVERSED in
part and REMAND the cause for proceedings in accordance with the court’s
opinion. Specifically, we reverse the trial court’s granting of summary judgment
pursuant to chapter 95 of the Texas Civil Remedies and Practice Code as to
appellee Pavlovsky. With regard to appellants the Elmgrens’ claims based on
negligent-activity and negligent-undertaking theories, we reverse the trial court’s
granting of summary judgment as to all appellees. In all other respects, we
AFFIRM the summary judgment.

      We further order that each party shall pay its costs by reason of this appeal.
      We further order this decision certified below for observance.